Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	The amendment made to claim 12 has overcome the previously mentioned objection and the objection is hereby withdrawn.

Response to Arguments
3.	Applicant's arguments filed April 18th, 2022 have been fully considered but they are not persuasive.
4.	In response to the Applicant’s claim pertaining to “In rejecting claim 1, the Office apparently equated the claimed second set of one or more paths with the slits of Kroot. As illustrated in Fig. 5-1 of Kroot (annotated below), Kroot does not show that, "along a conductive channel, where a width of the conductive channel increases, a length of the path from the second set crossing the path from the first set increases, and where the width of the conductive channel decreases, the length of the path from the second set crossing the path from the first set decreases," as recited by claim 1.” The Examiner respectfully disagrees. Kroot specifically shows that where a width of the conductive channel increases, a length of the path from the second set crossing the path from the first set increases, and where the width of the conductive channel decreases, the length of the path from the second set crossing the path from the first set decreases. See figure 5.1 below.


    PNG
    media_image1.png
    800
    1108
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1 – 6, 8 – 10, 12 – 16, 19, and 20 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kroot, J. M. B (Analysis of eddy currents in a gradient coil. (2005)) herein after Kroot.

	Regarding Claim 1, Kroot teaches, a magnetic resonance imaging system (Fig. 1.1) comprising: a housing having a bore in which a subject to be imaged is placed (Fig. 1.1; Examiner interpretation: the cylindrical structure is the housing, the hollow center is the bore); a main magnet (Fig. 1.3: static field magnetic coil) accommodated by the housing and configured to generate a uniform magnetic field within the bore (Fig. 1.3. Pg. 4); an electromagnet (Fig. 5.1 below. Pg. 107: gradient coil)


    PNG
    media_image2.png
    800
    1108
    media_image2.png
    Greyscale

Comprising a conductive member (Fig. 5.1; Examiner interpretation: the copper strips) having a surface that includes: a first set of one or more paths (Fig. 5.1; Examiner interpretation: the spiral cuts are first set of one or more paths) arranged on the surface and defining at least one conductive channel (Fig. 5.1. Pg. 108: streamlines), and a second set of one or more paths (Fig. 5.1; Examiner interpretation: the slits are the second set of one or more paths) arranged on the surface to intersect with at least one path from the first set of one or more paths (Fig. 5.1; Examiner interpretation: the slits intersect the spiral cuts), wherein where a path from the first set of one or more paths intersects with a path from the second set of one or more paths at an intersection (Fig. 5.1; Examiner interpretation: the slits cuts the spiral cuts at an intersection), the path from the second set of one or more paths crosses the path from the first set of one or more paths at the intersection (Fig. 5.1; Examiner interpretation: the slits and the spiral cuts intersect at a crossing), such that, when an electric current is applied to the electromagnet, the second set of one or more paths constrain the electric current along a defined portion of the at least one conductive channel (Pg. 107, ¶ 2), and wherein, along a conductive channel, where a width of the conductive channel increases, a length of the path from the second set crossing the path from the first set increases, and where the width of the conductive channel decreases, the length of the path from the second set crossing the path from the first set decreases; (Fig. 5.1; Examiner interpretation: Kroot shows that where a width of the conductive channel increases, a length of the path from the second set (slits) crossing the path from the first set (spiral cuts) increases, and where the width of the conductive channel decreases, the length of the path from the second set (slits) crossing the path from the first set (cuts) decreases. See figure 5.1. See figure 5.1); and a power amplifier (Pg. 5) configured to apply the electric current to the electromagnet. (Pg. 107, ¶ 2) 

	Regarding Claim 2, Kroot teaches the limitations of claim 1, which this claim depends on.
	Kroot further teaches, the magnetic resonance imaging system of claim 1, wherein the second set of one or more paths are included in a location on the conductive member corresponding to the center of a gradient coil pattern of the electromagnet. (Fig. 5.1; Examiner interpretation: the slits are cuts located at the center of the gradient coil.)

	Regarding Claim 3, Kroot teaches the limitations of claim 1, which this claim depends on.
	Kroot further teaches, the magnetic resonance imaging system of claim 1, wherein the second set of one or more paths are included in a location on the conductive member corresponding to edges of a gradient coil pattern of the electromagnet. (Fig. 5.1; Examiner interpretation: the slits are cuts located at the edge of the gradient coil.)

	Regarding Claim 4, Kroot teaches the limitations of claim 1 which this claim depends on.
	Kroot further teaches, the magnetic resonance imaging system of claim 1, wherein the conductive member is a metal sheet. (Pg. 107, ¶ 2)

	Regarding Claim 5, Kroot teaches the limitations of claim 1, which this claim depends on.
	Kroot further teaches, the magnetic resonance imaging system of claim 1, wherein the first set of one or more paths are recesses in the conductive member from which conductive material has been removed. (Fig. 5.1; Examiner interpretation: the spiral cuts form a recess when the copper sheet is cut.)

	Regarding Claim 6, Kroot teaches the limitations of claim 5, which this claim depends on.
	Kroot further teaches, the magnetic resonance imaging system of claim 5, wherein the second set of one or more paths are recesses in the conductive member from which conductive material has been removed. (Fig. 5.1; Examiner interpretation: the slits form a recess when the copper sheet is cut.)

	Regarding Claim 8, Kroot teaches the limitations of claim 1, which this claim depends on.
	Kroot further teaches, the magnetic resonance imaging system of claim 1, wherein the second set of one or more paths are perpendicular to the first set of one or more paths. (Fig. 5.1; Examiner interpretation: Fig. 5.1 shows the slits crossing the spiral cuts perpendicularly.)

	Regarding Claim 9, Kroot teaches the limitations of claim 1, which this claim depends on.
	Kroot further teaches, the magnetic resonance imaging system of claim 1 wherein the defined portion of the at least one conductive channel is a portion of the conductive channel through which the electric current was flowed when the electromagnet was designed. (Pg. 107, ¶ 2; Examiner interpretation: electric current is applied in the streamlines and the current flows in the spiral coil.)

	Regarding Claim 10, Kroot teaches the limitations of claim 1, which this claim depends on.
	Kroot further teaches, the magnetic resonance imaging system of claim 1 wherein the defined portion of the at least one conductive channel is a center portion of the conductive channel. (Fig. 5.1; Examiner interpretation: Fig. 5.1 shows the spiral copper sheet has a center portion.)

	Regarding Claim 12, Kroot teaches, a method of forming a magnetic resonance imaging system (Pg. 107, ¶ 2), the method comprising: forming an electromagnet (Fig. 5.1 below. Pg. 107: gradient coil), 

    PNG
    media_image2.png
    800
    1108
    media_image2.png
    Greyscale

Wherein forming the electromagnet includes: forming, on a surface of a conductive member (Fig. 5.1; Examiner interpretation: the copper strips), a first set of one or more paths (Fig. 5.1; Examiner interpretation: the spiral cuts are first set of one or more paths) defining at least one conductive channel (Fig. 5.1. Pg. 108: streamlines); determining a portion of the at least one conductive channel to which electric current is to be constrained when electric current is applied to the at least one conductive channel (Pg. 107, ¶ 2); forming, on the surface of the conductive member, a second set of one or more paths (Fig. 5.1; Examiner interpretation: the slits are the second set of one or more paths) that intersect with at least one path from the first set of one or more paths (Fig. 5.1; Examiner interpretation: the slits intersect the spiral cuts), wherein where a path from the first set of one or more paths intersects with a path from the second set of one or more paths at an intersection (Fig. 5.1; Examiner interpretation: the slits cuts the spiral cuts at an intersection), the path from the second set of one or more paths crosses the path from the first set of one or more paths at the intersection  (Fig. 5.1; Examiner interpretation: the slits and the spiral cuts intersect at a crossing), such that, when the electric current is applied to the at least one conductive channel, the second set of one or more paths constrain the electric current along the determined portion of the at least one conductive channel (Pg. 107, ¶ 2); and wherein, along a conductive channel, where a width of the conductive channel increases, a length of the path from the second set crossing the path from the first set increases, and where the width of the conductive channel decreases, the length of the path from the second set crossing the path from the first set decreases; (Fig. 5.1; Examiner interpretation: Kroot shows that where a width of the conductive channel increases, a length of the path from the second set (slits) crossing the path from the first set (spiral cuts) increases, and where the width of the conductive channel decreases, the length of the path from the second set (slits) crossing the path from the first set (cuts) decreases. See figure 5.1. See figure 5.1); coupling the electromagnet to a power amplifier (Pg. 5) configured to apply the electric current to the electromagnet (Pg. 107, ¶ 2); and assembling the electromagnet and power amplifier with a housing having a bore in which a subject to be imaged is placed and a main magnet (Fig. 1.3: static field magnetic coil) accommodated by the housing and configured to generate a uniform magnetic field within the bore. (Fig. 1.1; Examiner interpretation: the cylindrical structure is the housing; the hollow center is the bore.)

	Regarding Claim 13, Kroot teaches the limitations of claim 12, which this claim depends on.
	Kroot further teaches, the method of claim 12, wherein forming the second set of one or more paths includes forming one or more constraint cuts in a location on the conductive member corresponding to a center of a gradient coil pattern of the electromagnet. (Fig. 5.1; Examiner interpretation: the slits are cuts located at the center of the gradient coil.)

	Regarding Claim 14, Kroot teaches the limitations of claim 12, which this claim depends on.
	Kroot further teaches, the method of claim 12, wherein forming the second set of one or more paths includes forming one or more constraint cuts included in a conductive member on the electromagnet corresponding to a center of a gradient coil pattern of the electromagnet.  (Fig. 5.1; Examiner interpretation: the slits are cuts located at the center of the gradient coil.)

	Regarding Claim 15, Kroot teaches the limitations of claim 12, which this claim depends on.
	Kroot further teaches, the method of claim 12, wherein forming the first set of one or more paths includes forming recesses in the conductive member by removing conductive material. (Fig. 5.1; Examiner interpretation: the spiral cuts form a recess when the copper sheet is cut.)

	Regarding Claim 16, Kroot teaches the limitations of claim 15, which this claim depends on.
	Kroot further teaches, the method of claim 15, wherein forming the second set of one or more paths includes forming recesses in the conductive member by removing conductive material. (Fig. 5.1; Examiner interpretation: the slits form a recess when the copper sheet is cut.)

	Regarding Claim 19, Kroot teaches the limitations of claim 12, which this claim depends on.
	Kroot further teaches, the method of claim 12, wherein forming the second set of one or more paths includes forming the second set of one or more paths perpendicular to the first set of one or more paths. (Fig. 5.1; Examiner interpretation: Fig. 5.1 shows the slits crossing the spiral cuts perpendicularly.)

	Regarding Claim 20, Kroot teaches the limitations of claim 12, which this claim depends on.
20. (Previously Presented) The method of claim 12 wherein the portion of the at least one conductive channel to which electric current is to be constrained is a portion of the conductive channel through which the electric current flowed when the electromagnet was designed. (Pg. 107, ¶ 2; Examiner interpretation: electric current is applied in the streamlines and the current flows in the spiral coil.)

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 11 and 17are rejected under 35 U.S.C. 103 as being unpatentable over previously mentioned Kroot, J. M. B (Analysis of eddy currents in a gradient coil. (2005)) herein after Kroot, as applied to claims 1 – 6, 8 – 10, 12 – 16, 19, and 20 above and further in view of Sementchenko (6,144,204) herein after Sementchenko.

	Regarding Claim 11, Kroot teaches the limitations of claim 1, which this claim depends on.
	Kroot fails to teach, the magnetic resonance imaging system of claim 1, comprising at least one electrical connector connected in a series circuit with the electromagnet, the electrical connector including at least one conductive channel and a set of one or more paths that, when an electric current is applied to the electromagnet, constrain electric current through the electrical connector along a defined portion of the at least one conductive channel of the electrical connector.
	In analogous art, Sementchenko teaches, the magnetic resonance imaging system of claim 1, comprising at least one electrical connector (Fig. 3; connectors 56, 58) connected in a series circuit with the electromagnet (Fig. 3: first 46 and second 48 layers), the electrical connector including at least one conductive channel (Fig. 3: spiral gap 35) and a set of one or more paths (Fig. 3: slits 37) that, when an electric current is applied to the electromagnet, constrain electric current through the electrical connector along a defined portion of the at least one conductive channel of the electrical connector. (Col. 4, Ln. 16-19)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kroot to include at least one electrical connector connected in a series circuit with an electromagnet, the electrical connector including at least one conductive channel and a set of one or more paths that, when an electric current is applied to the electromagnet, constrain electric current through the electrical connector along a defined portion of the at least one conductive channel of the electrical connector taught by Kroot for the benefit of constructing an MRI electromagnet with cuts that reduce eddy currents. [Sementchenko: Col. 1, Ln. 26-28: These eddy currents have various deleterious effects, most notably opposing rapid variations in the gradient magnetic fields; Col. 2, Ln. 21-24: The conductors have slits extending therethrough, whereby eddy currents generated by magnetic flux having a component perpendicular to the plane of the gradient coil are reduced.]

	Regarding Claim 17, Kroot teaches the limitations of claim 16, which this claim depends on.
	Kroot fails to teach, the method of claim 16, wherein forming the second set of one or more paths includes filling the recesses in the conductive member with electrical insulation material.
	In analogous art, Sementchenko teaches, the magnetic resonance imaging system of claim 1, the method of claim 16, wherein forming the second set of one or more paths includes filling the recesses in the conductive member with electrical insulation material. (Fig.3. Col. 4. Ln. 26-28.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kroot to include forming a second set of one or more paths by filling recesses in a conductive member with electrical insulation material taught by Kroot for the benefit of constructing an MRI electromagnet with cuts that reduce eddy currents. [Sementchenko: Col. 1, Ln. 26-28: These eddy currents have various deleterious effects, most notably opposing rapid variations in the gradient magnetic fields; Col. 2, Ln. 21-24: The conductors have slits extending therethrough, whereby eddy currents generated by magnetic flux having a component perpendicular to the plane of the gradient coil are reduced.]

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doty et al (US5554929A) teaches, an electromagnet comprising a conductive member (Fig. 2.)
	Kroot, J. M. B (Analysis of eddy currents in a gradient coil. (2005)) §§ 1.3.1 Objective: The main goal of this thesis is to give a detailed analysis and a simulation of the eddy currents that are present in gradient coils. The analysis will be of support to the overall design of such coils at PMS. To get to such an analysis, a mathematical model must be derived for the current distribution in a gradient coil of a given configuration. The model should incorporate changing fields and mutual electromagnetic field coupling. As far as the geometry is concerned, the model should describe conductors on a cylindrical surface.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/LEE E RODAK/Primary Examiner, Art Unit 2868